Title: From Benjamin Franklin to Robert Morris, 4 March 1782
From: Franklin, Benjamin
To: Morris, Robert


Sir,
Passy, March 4. 1782
With this you will receive Copies of my two Letters dated Jan. 28 and another dated the 30th. since which I have been continually in Perplexity and Uncertainty about our Money affairs. I obtained a Sketch of the Account mentioned in my last. You will see by Letters I enclose that I endeavour’d to correct it, and make it 2,216,000 Livres more in our favour, but without success. I press’d to know whether we were to expect any pecuniary Aids this Year or not: Our Friend the Marquis assisted me much. The Affair was some time in Suspence. At length the Minister told me we should be aided, but must not expect it to be in the same Proportion as last Year. Friday last he was so good as to inform me we should have Six Millions paid quarterly of which 1,500,000 l.t. would be ready for us at the End of this Month. I shall now be able to face the loan-Office and other Bills, and my Acceptances in favour of Mr. Beaumarchais, and I will do as much as I can out of the 6,000,000 towards fulfilling your Orders of paying and depositing Money in other Hands. But when you observe that the Dutch Loan which you conceived might be intire with me and at your Disposition, has suffered such large Deductions, you will not expect much: and your Hopes of 12. Millions for the present Year: falling short by one half, (as far as appears at present) you will arrange your Affairs accordingly and prevail on our People if possible to do more for themselves.
The Supplies charg’d in the Aperçu or Sketch were part of them sent in King’s Transports in May and June last, and I understood the rest were to be forwarded in the same Way: But the Loss of a Number of Transports taken, which requir’d replacing, has created a Difficulty, which I was but lately inform’d of; and I have had Notice to provide Ships for our Goods, the King not having sufficient. Mr. Barclay being in Holland, I wrote to Nantes and L’Orient, but could obtain no Freight there. At the same time I sent orders to Capt. Barry to go to Brest where the Goods were assembled, and take in what he could. He was gone on a Cruize before my Letter reach’d him. On Friday I acquainted the Marquis de Castries that I could not obtain any Vessels, and entreated his assisting us; which he was kind enough to promise as far as he was able. We have about 1000 Ton to send, and he supposes the Alliance may take 400 of it, in which case he will try to find Place for the Rest.
Mr. Barclay, as I mentioned above, is still in Holland endeavouring to ship the Goods unhappily purchased there last Year. The whole were at first detained from us on pretence of Damages due to the Owners of the Ships left behind by Gillon who by Agreement should have taken them under his Convoy. We at length recover’d those purchas’d by Messrs. de Neufville; But those purchas’d of Gillon himself are stop’d for his Debts; and tho’ I accepted and paid the Bills for the Purchase, according to the Agreement between him & Col. Laurens, I just learn from Mr. Barclay that they are now not to be had without paying for them over again. If that Man ever arrives in America, he should be immediately call’d to account for his Conduct: But by his touching at Teneriffe I fear he is gone elsewhere. I send you herewith one Copy of our Public Accounts and shall send another by the Marquis de la Fayette, who will probably go the Beginning of next Month. I propose to get Mr. Barclay, if I can, to examine them with the Vouchers, But I send those Copies at present that you may see what abundance of Calls there are on me, of which by your imagining so much in my Hands, you appear to have had no Idea. The Expenditure of the Sums obtained here will be easily examined and ascertained. For those Sums being always received in the first Instance by our Banker, and he disbursing none, but in Payment of Bills of Exchange accepted by me, or on written orders expressing on what Account the order is drawn, the Inspectors will readily see whether the Articles agree with those Bills or Orders & Accounts.
Relying on Capt. Barry’s complying with My Orders to go to Brest, take in what he could of our Goods, and sail with the Convoy, which does not go till towards the End of this Month, I delay’d answering your Letters fully till I should obtain some Certainty relating to our Money Affairs. But I have just received a Letter from him, acquainting me with his Return from an unsuccessful Cruise and his Resolution to depart for America immediately after the Return of the Post. It seems he had not when he wrote, received my Letter directing him to call at Brest. I write to him again to the same purpose; but as he may nevertheless determine to return directly, I cannot now add to this Letter; But must refer you to what I shall write by the Marquis, With greatest and most sincere Esteem, I have the honour to be, Sir, &c. &c.

P.S. By the 15 of this Month another Million of the Dutch Loan will be consumed in Paying Bills &c. so that I fear it will be difficult for me to pay those in favour of Mr. Ross, but I will try.
  Honble. Robt. Morris Esqr. &c.

